FILED
                               NOT FOR PUBLICATION                          DEC 6 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


LILIK AJU LINDAWATI; FOFU                         No. 12-71490
TJOENG,
                                                  Agency Nos.        A075-758-507
               Petitioners,                                          A075-758-508

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Lilik Aju Lindawati and Fofu Tjoeng, natives and citizens of Indonesia,

petition for review of the Board of Immigration Appeals’ (“BIA”) order denying

their second motion to reopen removal proceedings. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the

petition for review.

      The BIA did not abuse its discretion in denying petitioners’ untimely and

number-barred motion to reopen because it considered the record and acted within

its broad discretion in determining that the evidence was insufficient to establish

prima facie eligibility for the relief sought. See id. (agency may deny a motion to

reopen based on failure to establish a prima facie case for the relief sought);

Mendez-Gutierrez v. Gonzales, 444 F.3d 1168, 1172 (9th Cir. 2006) (“vague and

conclusory allegations” are insufficient to establish prima facie eligibility). We

reject petitioners’ contention that the BIA employed the wrong standard in

reviewing their motion to reopen.

      PETITION FOR REVIEW DENIED.




                                           2                                 12-71490